     Case 2:19-cv-01712-JAM-KJN Document 14 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY WILLIAM CORTINAS,                             No. 2:19-cv-1712 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14   DAVID BAUGHMAN,
15                       Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 11, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-01712-JAM-KJN Document 14 Filed 09/09/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed June 11, 2020, are adopted in full;
 3         2. This action is dismissed for failure to state a claim.
 4
     DATED: September 8, 2020
 5
                                                  /s/ John A. Mendez____________           _____
 6

 7                                                UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
